987 A.2d 554 (2009)
201 N.J. 12
In the Matter of Nino F. FALCONE, an Attorney at Law.
D-15 September Term 2009, 065046
Supreme Court of New Jersey.
December 15, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-102, concluding that NINO F. FALCONE of NORTH BERGEN, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.7(b) (concurrent conflict of interest), RPC 1.15(a) (failure to safeguard funds), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that NINO F. FALCONE is hereby censured; and it is
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.